COMPOSITION, LAMINATE, PACKAGING MATERIAL, BATTERY CASE PACKAGING MATERIAL, AND BATTERY

Primary Examiner: Gary Harris 		Art Unit: 1727       February 17, 2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	It is noted that claims 3-5 & 4-16 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined".
 
Information Disclosure Statement
	The Information Disclosure statement (IDS) submitted on 10/06/2020, has been received and considered by the examiner.

Allowable Subject Matter

Claims 1-16 are allowed.


The art made of record Hikasa Sigeki JPH04130169A (hereinafter Hikasa) discloses a composition which comprises a modified olefin polymer (A) that is a modified olefin polymer, the modified olefin polymer being a polymer (a) of a C2 to C20a-olefin modified by a monomer (b) having a functional group reactive with an epoxy group (see abstract and [0001]); a crosslinking agent (B) comprising at least one of an epoxy compound (Tertiary amines such as pyridine, isoquinoline, quinoline, and NN-dimethyl sulfide are used to promote a crosslinking reaction, see specification).
However, Hikasa would not disclose nor would it have been obvious to modify the catalyst having a pKa of 11 or more (strong base) as argued by applicant in response filed on 01/05/2021.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-5 & 14-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/01/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/GARY D HARRIS/           Primary Examiner, Art Unit 1727